Case 3:20-cv-05007-MAS-DEA Document 10 Filed 06/16/20 Page 1 of 5 PageID: 425




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

APFA, INC.                                )
                                          )
                                          )
                     Plaintiff,           )
                                          )
              vs.                         )      Case No. 3:20-cv-05007
                                          )
                                          )
UATP MANAGEMENT, LLC,                     )
                                          )
                     Defendant.           )



                     PLAINTIFF APFA, INC.’S MOTION FOR
                        INJUNCTIVE RELIEF AGAINST
                    DEFENDANT UATP MANAGEMENT, LLC
                        PURSUANT TO FED. R. CIV. P. 65


       Plaintiff APFA, Inc., (“APFA” or “Plaintiff”) hereby moves this Court

pursuant to Fed. R. Civ. P. 65 to enjoin Defendant UATP Management, LLC

(“UATP” or “Defendant”) from seeking to enforce the unconscionable arbitration

provisions contained in its unlawfully-obtained amendments to some – but not all –

of APFA’s members’ franchise agreements.

       As set forth more fully in the Complaint filed in this action [Dkt. No. 1], in

April 2019 Defendant initiated a “Membership Program1” through which UATP


1
       Briefly, customers were encouraged to purchase a membership permitting them
additional access to franchisee’s facilities for a lump sum.
Case 3:20-cv-05007-MAS-DEA Document 10 Filed 06/16/20 Page 2 of 5 PageID: 426




collected all revenues from the memberships sold by franchisees and was

responsible for distributing those revenues to the individual franchisees. However,

the fees associated with this Membership Program were not authorized by the

franchisees existing franchise agreements and, critically, were never disclosed to

franchisees via a franchise disclosure document or uniform offering circular, as

required by 16 C.F.R. § 436 (the “FTC Franchise Rule”).

      Defendant’s money grab was, in actuality, a systemic violation of its

franchisees’ rights under their respective franchise agreements. Recognizing its new

program violated its franchisees rights, UATP attempted to back-fill the hole it dug

for itself by attempting to coerce franchisees into executing an “Amendment to

Franchise Agreement (Membership Program)”2 (“the Purported Amendment”)

under false pretenses and via fraud and outright trickery. Specifically, Urban Air

intentionally misrepresented to franchisees the Purported Amendment solely related

to the implementation of the Membership Program and was immediately necessary

in order for the franchisee to receive payment of Membership Revenues collected

by Urban Air.     However, the Purported Amendment goes well beyond what

Defendant represented, as it substantially alters and modifies the existing franchise

agreements in several material respects.

      Critically, the Purported Amendment contains an arbitration provision which


2
      See Compl., Ex. C
Case 3:20-cv-05007-MAS-DEA Document 10 Filed 06/16/20 Page 3 of 5 PageID: 427




was not only procured through fraud, but also obtained without valid consideration.

Despite the fact that not all franchisees in the Urban Air franchise system executed

the Purported Amendment, and not all franchisee members of APFA have executed

the Purported Amendment – and are therefore not obligated to abide by the

fraudulently-obtained arbitration agreement, Defendant has notified APFA it is

seeking to enforce the arbitration agreement against APFA members who have

signed the Purported Amendment. This action violates APFA’s rights and the rights

of the members it represents and, critically, would wrongfully deprive the Plaintiff

(on behalf of its members) an opportunity to be heard in this Court.

      In short, UATP’s Purported Amendment is nothing more than an end-run

around its legal obligations to franchisees and, by extension, APFA as a matter of

contract. Defendant realized it did not reserve rights to itself when it contracted with

its franchisees and built its franchise system, rights it now deems critical. Defendant,

knowing it cannot ask this Court to draft it a better contract than the one it wrote for

itself, has unconscionably changed the playing field entirely, stolen critical rights

from its franchisees, and the APFA now stands in its way.

      By this Motion, APFA respectfully requests this Court enter an Order: (1)

declaring this Court has the right and authority to determine the arbitrability of the

APFA’s claims; (2) declaring the arbitration agreement null and void for want of

consideration; and (3) enjoining Defendant from seeking to enforce the arbitration
Case 3:20-cv-05007-MAS-DEA Document 10 Filed 06/16/20 Page 4 of 5 PageID: 428




agreement against any of APFA’s members.

      Plaintiff is likely to prevail upon the merits of its claims because a contract

without consideration cannot be upheld and, critically, neither may an agreement

procured via fraud. Moreover, if Defendant is permitted to enforce its unlawful

arbitration agreement, the APFA’s members will be irreparably deprived of their

right to rely upon the APFA to advocate on their behalf and as a group – a right they

are entitled to under the franchise agreements they executed. As the Court will see,

the balance of hardships weighs decisively in Plaintiff’s favor and the public

interest would be advanced by the issuance of the requested injunction.

     In support of its Motion, Plaintiff relies on the accompanying Memorandum

of Law, Affidavit of Andrew P. Bleiman, and the Exhibit appended thereto.

     Date: June 16, 2020                             Respectfully submitted,

                                              MARKS & KLEIN, LLP

                                              /s/ Brent Davis
                                              Justin M. Klein
                                              Brent M. Davis
                                              63 Riverside Avenue
                                              Red Bank, NJ 07701
                                              Telephone: (732) 747-7100
                                              Facsimile: (732) 219-0625
                                              justin@marksklein.com
                                              brent@marksklein.com

                                              Andrew P. Bleiman
                                              Pro Hac Vice Application Pending
                                              andrew@marksklein.com
Case 3:20-cv-05007-MAS-DEA Document 10 Filed 06/16/20 Page 5 of 5 PageID: 429




                                         Attorneys for Plaintiff APFA, Inc.
